 

 

Case 3:19-cv-00051-DHB-BKE Document 17 Filed 05/26/20 Page 1of 3

 

IN THE UNITED STATES DISTRICT COURT99 HAY 26 PH 3: 19

FOR THE SOUTHERN DISTRICT OF GEORGY a ; a.
= °Sa i GA

DUBLIN DIVISION

EUGENE MCDUFFIE, )
Petitioner,
V. CV 319-051
AIMEE SMITH, Warden,
Respondent.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 16.)
The Magistrate Judge recommended denying the petition in its entirety without appointing
counsel or holding an evidentiary hearing. (Doc. no. 12.) In his objections, Petitioner
concedes there is no merit to his Ground Three claim alleging ineffective assistance of trial
counsel based on the decision not to call the lead investigator in the case as a defense
witness, and he states he has now abandoned that claim. (Doc. no. 16, pp. 34, 37.) As to his
remaining claims in Grounds One, Two, and Four, none of Petitioner’s objections call into
question the Magistrate Judge’s conclusions that the claims form no basis for federal habeas
corpus relief and Petitioner is not entitled to appointment of counsel or a federal evidentiary

hearing.

 
 

 

Case 3:19-cv-00051-DHB-BKE Document17 Filed 05/26/20 Page 2 of 3

Petitioner primarily re-hashes the arguments raised in his petition and continues with
his pattern and practice, (see doc. no. 12, p. 24), of relying on “intuition,” “inferences,”
assumptions about human nature, and references to a “committee of four blind men” to
support his arguments. (See doc. no. 16, pp. 5, 15, 16, 28, 29, 30, 33.) The Antiterrorism
and Effective Death Penalty Act of 1996, (“SAEDPA”), sets specific and detailed
requirements for evidentiary showings and legal analysis in order for a state petitioner to
obtain federal habeas corpus relief. In essence, Petitioner asks this Court to ignore the
Magistrate Judge’s analysis, which thoroughly explains and applies AEDPA’s requirements,
in favor of endorsing his after-the-fact, intuitive explanations of what must have occurred
during his trial. However, AEDPA does not permit the de novo approach advocated by
Petitioner. Indeed, “[f]ederal habeas proceedings ‘are not forums in which to relitigate state
trials.” Jamerson v. Sec’y for Dep’t of Corr., 410 F.3d 682, 687 (11th Cir. 2005) (citation
omitted),

Accordingly, the Court OVERRULES all objections, ADOPTS the Report and
Recommendation of the Magistrate Judge as its opinion, and DENIES the instant petition,
brought pursuant to 28 U.S.C, § 2254, without an evidentiary hearing or appointment of
counsel.

Further, a prisoner seeking relief under § 2254 must obtain a certificate of
appealability (“COA”) before appealing the denial of his application for a writ of habeas
corpus. This Court “must issue or deny a certificate of appealability when it enters a final
order adverse to the applicant.” Rule 11(a) to the Rules Governing Section 2254
Proceedings. This Court should grant a COA only if the prisoner makes a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set

2

 
 

 

Case 3:19-cv-00051-DHB-BKE Document 17 Filed 05/26/20 Page 3 of 3

forth in the Report and Recommendation, and in consideration of the standards enunciated in
Slack v. McDaniel, 529 U.S. 473, 482-84 (2000), Petitioner has failed to make the requisite
showing. Accordingly, the Court DENIES a COA in this case.! Moreover, because there
are no non-frivolous issues to raise on appeal, an appeal would not be taken in good faith,
and Petitioner is not entitled to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3).

Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to

enter final judgment in favor of ondent.

  
 

SO ORDERED this x6 y of , 2020, at Augusta, Georgia.

 

UNITED STAVES DISTRICT JUDGE 7

 

'“If the court denies a certificate, the parties may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22.” Rule 11(a)
to the Rules Governing Section 2254 Proceedings.

3

 
